Citation Nr: 0116581	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a visual 
impairment.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for weight gain.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
December 1989.

This appeal arose from a January 1999 rating decision of the 
Indianapolis, Indiana Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the claims as not well 
grounded.  The case was subsequently transferred to the 
Detroit, Michigan RO.  In July 1999, the appellant testified 
at a personal hearing at the RO.  

The veteran had originally disagreed in March 1999 with the 
January 1999 denial of service connection for a hearing 
impairment and a heart condition and chest pain.  The veteran 
submitted his VA Form 9 in June 1999 in which he listed those 
disorders which he wished to appeal; he did not express any 
wish to pursue the claim of entitlement to service connection 
for a hearing impairment.  Therefore, this issue will be 
construed as having been withdrawn.  In July 1999, he 
specifically withdrew the claim of service connection for a 
heart condition and chest pain.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and a gastrointestinal disorder 
will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran does not currently suffer from an eye 
disability related to his period of service.

2.  The veteran's weight gain, in and of itself, is not a 
disability for which service connection can be granted.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991);Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303(c) (2000).

2.  Weight gain is not a disability which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 
1991);Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation in regard to the issues 
decided herein.  The record includes various treatment 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for an eye disorder and 
weight gain.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statement of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claims and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  However, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2000).

The veteran's service entrance examination conducted in 
August 1983 and the reenlistment examination performed in 
July 1987 noted that his visual acuity was 20/20 bilaterally.  
His weight was noted to be 176 and 180 pounds, respectively.  
The records did indicate that he had suffered a closed head 
injury in November 1988.  He subsequently developed post-
trauma headache syndrome, associated with blurred vision and 
photophobia.  Examinations of his eyes conducted at that 
time, however, failed to reveal any disorder of the eyes.  He 
weighed 200 pounds.  In June 1989, simple myopia was found.

A VA examination of the veteran was performed in February 
1990.  His eyes were noted to be normal.  He weighed 210 
pounds.  VA records included evaluations of the veteran's 
eyes conducted in January and September 1997; on both 
occasions, his eyes were noted to be normal.  In July 1997, 
he was described as obese.  A September 1998 VA examination 
noted that he weighed 270 pounds.

In July 1999, the veteran's wife submitted a statement in 
which she indicated that his eye troubles had begun after the 
inservice head trauma.  She commented that he weighed 275 
pounds.  Statements submitted from two friends indicated that 
he had gained a lot of weight since the 1988 motor vehicle 
accident.  That same month, the veteran testified at a 
personal hearing at the RO.  He noted that he wore glasses 
for what he called a "deficiency" in the left eye; he 
commented that his right eye was normal.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for an eye disorder 
and weight gain is not warranted.  A review of the record 
indicates that the veteran has never been diagnosed with an 
eye disorder.  All examinations that have been conducted of 
his eyes have been entirely within normal limits.  The only 
condition noted in the record was an inservice diagnosis of 
myopia, which is a refractive error for which service 
connection is not available.  See 38 C.F.R. § 3.303(c) 
(2000).  In regard to the claim for service connection for 
weight gain, it is noted that there is no evidence to suggest 
that the veteran's weight gain represents a disease or 
injury.  Since there is no evidence of a disease or injury, 
the veteran lacks legal entitlement to service connection for 
weight gain.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(in those cases where the law is dispositive, a claim should 
be denied on the basis that there is an absence of legal 
merit or that the claimant lacks entitlement under the law).  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for service 
connection for an eye disorder and weight gain.


ORDER

Service connection for an eye disorder is denied.

Service connection for weight gain is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran has alleged that he 
suffers from a psychiatric disorder related to his inservice 
head trauma, as well as a gastrointestinal disorder related 
to the medications that he takes for his service-connected 
disorders of the knees and low back.  Such opinions would be 
helpful prior to a final determination of the veteran's 
claims.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the veteran a 
general medical examination, to include 
psychiatric and gastrointestinal 
examinations, by qualified physicians.  
The claims folder must be made available 
to the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that the claims folder has been 
reviewed.

	The psychiatric examination should 
include a definitive diagnosis and an 
opinion as to whether any diagnosed 
psychiatric disorder is etiologically 
related to the service-connected head 
trauma residuals.

	The gastrointestinal examination 
should include a definitive diagnosis and 
an opinion as to whether any diagnosed 
gastrointestinal disorder is etiologically 
related to the medications that the 
veteran takes for his service-connected 
disorders.

	All indicated special studies deemed 
necessary should be accomplished.  
Complete rationales for all opinions 
expressed must be provided.

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 



